 Case 1:21-cv-00015-HYJ-RSK ECF No. 8, PageID.26 Filed 02/26/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN

 JONATHAN SMITH, individually and on behalf of                          CLASS ACTION
 all others similarly situated,
                                                                     Case No. 1:21-cv-00015
       Plaintiff,
                                                                   JURY TRIAL DEMANDED
 vs.

 BUSINESS SOLUTIONS, LLC D/B/A AD.IQ, a
 Delaware Limited Liability Company,

   Defendant.
 ______________________________________/

                            NOTICE OF DISMISSAL WITH PREJUDICE

           Plaintiff, Jonathan Smith, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), does

hereby dismiss this this action as follows:

           1.       All claims of the Plaintiff, Jonathan Smith, individually, are hereby dismissed with

prejudice.

           2.       All claims of any unnamed member of the alleged class are hereby dismissed

without prejudice.



Date: February 26, 2021
Respectfully Submitted,
Shamis & Gentile, P.A.
/s/ Andrew J. Shamis
Andrew J. Shamis, Esq.
Florida Bar No. 101754
ashamis@shamisgentile.com
14 NE 1st Avenue, Suite 705
Miami, FL 33132
Telephone: 305-479-2299


Counsel for Plaintiff and the Class
Case 1:21-cv-00015-HYJ-RSK ECF No. 8, PageID.27 Filed 02/26/21 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2021, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel identified below via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner.

                                             Respectfully submitted,
                                             SHAMIS & GENTILE, P.A.
                                             14 NE 1st Ave., Suite 705
                                             Miami, FL 33132
                                             Telephone (305) 479-2299
                                             Facsimile (786) 623-0915
                                             Email: efilings@sflinjuryattorneys.com

                                     By:      /s/ Andrew J. Shamis
                                              Andrew J. Shamis, Esq.
                                              Florida Bar # 101754


                                             Counsel for Plaintiff and the Class
